 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    AARON HUDSON,                                     No. 2:20-cv-00412-TLN-DB
12                       Plaintiff,
13           v.                                         ORDER
14    RONALD A. LAWRENCE, et al.,
15                       Defendants.
16

17          Plaintiff Aaron Hudson (“Plaintiff”), a Sacramento County jail inmate proceeding pro se,

18   has filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 6, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 13) Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

27   ///

28   ///
                                                       1
 1          The Court has reviewed the file and finds the findings and recommendations to be
 2   supported by the record and by the magistrate judge’s analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The Findings and Recommendations filed April 6, 2021 (ECF No. 13) are ADOPTED
 5              IN FULL; and
 6          2. This case proceeds on an excessive force claim and a falsified police report claim
 7   against Defendant Kenneth Spencer and a failure to protect claim against Defendant Daniel
 8   Tsverov as stated in the Second Amended Complaint; and
 9          3. All other claims and any claims against Defendant Ronald A. Lawrence are
10   DISMISSED without leave to amend.
11       IT IS SO ORDERED. DATED: May 20, 2021
12

13

14
                                                   Troy L. Nunley
15                                                 United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
